DETAILED ACTION
Claims 1-3, 5-10, 12-17, 19 and 20 are pending.  Claims 1, 5-8, 12-14, 19 and 20 have been amended.  Claims 1-3, 5-10, 12-17, 19 and 20 are rejected.
The instant application claims foreign priority to application No. CN201910183056 filed on 03/12/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.

Claims 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinerstein et al., Patent Application Publication No. 2018/0084007 (hereinafter Dinerstein) in view of Meijer et al., Patent Application Publication No. 2007/0038985 (hereinafter Meijer), Buda et al., Patent Application Publication No. 2018/0157978 (hereinafter Buda), Chen et al., United States Patent No. 10,990,850 (hereinafter Chen), and George et al., Patent Application Publication No. 2012/0239612 (hereinafter George).

Regarding claim 1, Dinerstein teaches:
A method for implementing a computing service based on a structured query language (SQL) statement (Dinerstein Paragraph [0016], the following example Structured Query Language ("SQL") statement can be used to retrieve a user record with a name John from a table), comprising:
performing syntax parsing on a SQL statement to determine whether an extended syntax identifier exists in the SQL statement (Dinerstein Paragraph [0020], "parsing" a database query generally refers to examining characters in a database statement and recognizing commands, string literals, and comments by detecting keywords and identifiers),
generating a computing service description statement in a first statement format based on the extended SQL statement comprising (Dinerstein Paragraph [0019], the term "database statement" generally refers to a structured statement executable in a database for performing certain requested action):
generating data query program code in a first statement format based on the data query element in the extended SQL statement (Dinerstein Paragraph [0019], the term "database statement" generally refers to a structured statement executable in a database for performing certain requested action, Paragraph [0017], executed in the database, the foregoing SQL statement can cause the database to search); and
wherein the first statement format is a statement format that can be recognized by a target computing framework (Dinerstein Paragraph [0019], the term "database statement" generally refers to a structured statement executable in a database for performing certain requested action (Meijer teaches the extended language); and
Dinerstein does not expressly disclose:
wherein the extended syntax identifier indicates a target computing service for the SQL statement, wherein the target computing service comprises a training service or a prediction service based on a machine learning model,
generating machine learning program code in the first statement format based on the computing element in the extended SQL statement,
submitting the computing service description statement to the target computing framework,
However, Meijer teaches:
wherein the extended syntax identifier indicates a target computing service for the SQL statement (Meijer Fig. 1, shows the target of the translation component to convert the language, Claim 9, generates the map that associates the syntax, operations, and identifier names of the source language that of the target language), wherein the target computing service comprises a training service or a prediction service based on a machine learning model (Meijer Paragraph [0030], provides predictability for programmers so that they know when they specify name="Jones" this condition will be translated to name="Jones" in the destination language, Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code),
generating machine learning program code in the first statement format based on the computing element in the extended SQL statement (Meijer Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code, Paragraph [0003], translate a C# query expression into a SQL query expression),
submitting the computing service description statement to the target computing framework (Meijer Fig. 1, shows the target of the translation component to convert the language, Claim 9, generates the map that associates the syntax, operations, and identifier names of the source language that of the target language),
The claimed invention and Meijer are from the analogous art of SQL systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein and Meijer to have combined Dinerstein and Meijer.
The motivation to combine Dinerstein and Meijer is to improve SQL statement processing by looking at the target.  It would have been obvious to one of ordinary skill in the art to take the system of Dinerstein and combine it with the targets of Meijer in order to obtain the predictable result of improving SQL statement processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dinerstein and Meijer.
Dinerstein in view of Meijer does not expressly disclose:
wherein the SQL statement comprises a data query element for obtaining a training dataset to be used in the machine learning model;
which i) executes the data query program code to obtain the training dataset queried by the data query element in the extended SQL statement for the machine learning model and ii) executes the machine learning program code with the training dataset obtained, using the configuration parameters included in the computing element in the extended SQL statement to perform the target computing service.
However, Buda teaches:
wherein the SQL statement comprises a data query element for obtaining a training dataset to be used in the machine learning model (Buda Paragraph [0051], column values C1 to Cn for queries as training data (e.g., historical data for multiple queries gathered over a period of 1 to 12 months)), and
which i) executes the data query program code to obtain the training dataset queried by the data query element in the extended SQL statement for the machine learning model and ii) executes the machine learning program code with the training dataset obtained (Buda Paragraph [0030], With the help of machine learning it is possible to model SQL queries, Paragraph [0039], order to obtain database feature values and statistics relating to the particular SQL query, Paragraph [0006], model is determined using machine learning and training data based on monitoring the database), using the configuration parameters included in the computing element in the extended SQL statement to perform the target computing service (Buda Paragraph [0030], With the help of machine learning it is possible to model SQL queries, Paragraph [0039], order to obtain database feature values and statistics relating to the particular SQL query, Paragraph [0006], model is determined using machine learning and training data based on monitoring the database).
The claimed invention and Buda are from the analogous art of systems using machine learning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein in view of Meijer and Buda to have combined Dinerstein and Buda.
The motivation to combine Dinerstein in view of Meijer and Buda is to improve queries by using machine learning.  It would have been obvious to one of ordinary skill in the art to take the combination of Dinerstein in view of Meijer and combine it with the machine learning of Buda in order to obtain the predictable result of improving queries.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dinerstein and Buda.
Dinerstein in view of Meijer and Buda does not expressly disclose:
determining that the extended statement includes a computing element for configuring the machine learning model when executing the machine learning model based on the training dataset obtained, wherein the computing element comprises configuration parameters including a machine learning model name, a machine learning model parameter, a machine learning model feature, a machine learning model label, and a machine learning computation result storage address of the machine learning model;
However, Chen teaches:
determining that the extended statement includes a computing element for configuring the machine learning model when executing the machine learning model based on the training dataset obtained (Chen Column 15 Lines 1-10, virtual machine instance trains a machine learning model by identifying values for certain parameters), wherein the computing element comprises configuration parameters including a machine learning model name (Chen Column 22 Lines 66-67 & Column 23 Lines 1-3, the operating environment supports many different types of machine learning models, such as multi-arm bandit models, reinforcement learning models, ensemble machine learning models, deep learning models, Column 6 Lines 4-7, inference value 206 may be of a variety of formats and types based on the type of ML model 132), a machine learning model parameter (Chen Column 15 Lines 1-10, virtual machine instance trains a machine learning model by identifying values for certain parameters), a machine learning model feature (Chen Column 21 Lines 55-64, machine learning model characteristics and the input parameters), a machine learning model label (Chen Column 9 Lines 53-61, labeling service for labels for the samples, which may be generated using machine learning models), and a machine learning computation result storage address of the machine learning model (Chen Column 9 Lines 45-52, identifies the location (address) where the samples are located, allowing the machine learning service to obtain and provide the samples);
The claimed invention and Chen are from the analogous art of machine learning systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein in view of Meijer and Buda and Chen to have combined Dinerstein in view of Meijer and Buda and Chen.  One of ordinary skill in the art would recognize that extra information could be useful when considering a machine learning system.
Dinerstein in view of Meijer, Buda and Chen does not expressly disclose:
determining that the extended syntax identifier exists in the SQL statement and that the SQL statement is an extended SQL statement;
However, George teaches:
determining that the extended syntax identifier exists in the SQL statement and that the SQL statement is an extended SQL statement (George Paragraph [0056], a user defined function in the SQL statement may need to be extended, Paragraph [0041], identifiers, and may use the "$#" syntax, where $ represents a special key character and # represents an ordinal number of the output field);
The claimed invention and George are from the analogous art of SQL systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein in view of Meijer, Buda and Chen to be further combined with George.  One of ordinary skill in the art would recognize that since the cited prior art already teaches SQL statements that it would be obvious to take the teaching of extending SQL statements as disclosed in the prior art of George and combine it with the stated prior art references.

Regarding claim 2, Dinerstein in view of Meijer, Buda, Chen, and George further teaches:
The method according to claim 1, wherein the target computing service comprises a machine learning computing service or a cluster computing service (Meijer Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code).

Regarding claim 3, Dinerstein in view of Meijer, Buda, Chen, and George further teaches:
The method according to claim 2, wherein the machine learning computing service comprises machine learning model training or machine learning model prediction (Meijer Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code, Paragraph [0005], translation enables semantics to be defined by the target language rather than the source and produces predictable translations).

Regarding claim 8, Dinerstein teaches:
 A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (Dinerstein Paragraph [0053], associated data may be stored in a computer memory that includes read-only memory, random-access memory, magnetic disk storage media):
performing syntax parsing on a SQL statement to determine whether an extended syntax identifier exists in the SQL statement (Dinerstein Paragraph [0020], "parsing" a database query generally refers to examining characters in a database statement and recognizing commands, string literals, and comments by detecting keywords and identifiers),
generating a computing service description statement in a first statement format based on the extended SQL statement comprising (Dinerstein Paragraph [0019], the term "database statement" generally refers to a structured statement executable in a database for performing certain requested action):
generating data query program code in a first statement format based on the data query element in the extended SQL statement (Dinerstein Paragraph [0019], the term "database statement" generally refers to a structured statement executable in a database for performing certain requested action, Paragraph [0017], executed in the database, the foregoing SQL statement can cause the database to search); and
wherein the first statement format is a statement format that can be recognized by a target computing framework (Dinerstein Paragraph [0019], the term "database statement" generally refers to a structured statement executable in a database for performing certain requested action); and
Dinerstein does not expressly disclose:
wherein the extended syntax identifier indicates a target computing service for the SQL statement, wherein the target computing service comprises a training service or a prediction service based on a machine learning model;
generating machine learning program code in the first statement format based on the computing element in the extended SQL statement,
submitting the computing service description statement to the target computing framework,
However, Meijer teaches:
wherein the extended syntax identifier indicates a target computing service for the SQL statement (Meijer Fig. 1, shows the target of the translation component to convert the language, Claim 9, generates the map that associates the syntax, operations, and identifier names of the source language that of the target language), wherein the target computing service comprises a training service or a prediction service based on a machine learning model (Meijer Paragraph [0030], provides predictability for programmers so that they know when they specify name="Jones" this condition will be translated to name="Jones" in the destination language, Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code);
generating machine learning program code in the first statement format based on the computing element in the extended SQL statement (Meijer Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code, Paragraph [0003], translate a C# query expression into a SQL query expression),
submitting the computing service description statement to the target computing framework (Meijer Fig. 1, shows the target of the translation component to convert the language, Claim 9, generates the map that associates the syntax, operations, and identifier names of the source language that of the target language),
The claimed invention and Meijer are from the analogous art of SQL systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein and Meijer to have combined Dinerstein and Meijer.
The motivation to combine Dinerstein and Meijer is to improve SQL statement processing by looking at the target.  It would have been obvious to one of ordinary skill in the art to take the system of Dinerstein and combine it with the targets of Meijer in order to obtain the predictable result of improving SQL statement processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dinerstein and Meijer.
Dinerstein in view of Meijer does not expressly disclose:
wherein the SQL statement comprises a data query element for obtaining a training dataset to be used in the machine learning model;
which i) executes the data query program code to obtain the training dataset queried by the data query element in the extended SQL statement for the machine learning model and ii) executes the machine learning program code with the training dataset obtain, using the configuration parameters included in the computing element in the extended SQL statement to perform the target computing service.
However, Buda teaches:
wherein the SQL statement comprises a data query element for obtaining a training dataset to be used in the machine learning model (Buda Paragraph [0051], column values C1 to Cn for queries as training data (e.g., historical data for multiple queries gathered over a period of 1 to 12 months)), and
which i) executes the data query program code to obtain the training dataset queried by the data query element in the extended SQL statement for the machine learning model and ii) executes the machine learning program code with the training dataset obtain (Buda Paragraph [0030], With the help of machine learning it is possible to model SQL queries, Paragraph [0039], order to obtain database feature values and statistics relating to the particular SQL query, Paragraph [0006], model is determined using machine learning and training data based on monitoring the database), using the configuration parameters included in the computing element in the extended SQL statement to perform the target computing service (Buda Paragraph [0030], With the help of machine learning it is possible to model SQL queries, Paragraph [0039], order to obtain database feature values and statistics relating to the particular SQL query, Paragraph [0006], model is determined using machine learning and training data based on monitoring the database).
The claimed invention and Buda are from the analogous art of systems using machine learning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein and Buda to have combined Dinerstein and Buda.
The motivation to combine Dinerstein in view of Meijer and Buda is to improve queries by using machine learning.  It would have been obvious to one of ordinary skill in the art to take the combination of Dinerstein in view of Meijer and combine it with the machine learning of Buda in order to obtain the predictable result of improving queries.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dinerstein in view of Meijer and Buda.
Dinerstein in view of Meijer and Buda does not expressly disclose:
determining that the extended SQL statement includes a computing element for configuring the machine learning model when executing the machine learning model based on the training dataset obtained, wherein the computing element comprises configuration parameters including a machine learning model name, a machine learning model parameter, a machine learning model feature, a machine learning model label, and a machine learning computation result storage address of the machine learning model;
However, Chen teaches:
determining that the extended SQL statement includes a computing element for configuring the machine learning model when executing the machine learning model based on the training dataset obtained (Chen Column 15 Lines 1-10, virtual machine instance trains a machine learning model by identifying values for certain parameters), wherein the computing element comprises configuration parameters including a machine learning model name (Chen Column 22 Lines 66-67 & Column 23 Lines 1-3, the operating environment supports many different types of machine learning models, such as multi-arm bandit models, reinforcement learning models, ensemble machine learning models, deep learning models, Column 6 Lines 4-7, inference value 206 may be of a variety of formats and types based on the type of ML model 132), a machine learning model parameter (Chen Column 15 Lines 1-10, virtual machine instance trains a machine learning model by identifying values for certain parameters), a machine learning model feature (Chen Column 21 Lines 55-64, machine learning model characteristics and the input parameters), a machine learning model label (Chen Column 9 Lines 53-61, labeling service for labels for the samples, which may be generated using machine learning models), and a machine learning computation result storage address of the machine learning model (Chen Column 9 Lines 45-52, identifies the location (address) where the samples are located, allowing the machine learning service to obtain and provide the samples);
The claimed invention and Chen are from the analogous art of machine learning systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein in view of Meijer and Buda and Chen to have combined Dinerstein in view of Meijer and Buda and Chen.  One of ordinary skill in the art would recognize that extra information could be useful when considering a machine learning system.
Dinerstein in view of Meijer, Buda and Chen does not expressly disclose:
determining that the extended syntax identifier exists in the SQL statement and that the SQL statement is an extended SQL statement;
However, George teaches:
determining that the extended syntax identifier exists in the SQL statement and that the SQL statement is an extended SQL statement (George Paragraph [0056], a user defined function in the SQL statement may need to be extended, Paragraph [0041], identifiers, and may use the "$#" syntax, where $ represents a special key character and # represents an ordinal number of the output field);
The claimed invention and George are from the analogous art of SQL systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein in view of Meijer, Buda and Chen to be further combined with George.  One of ordinary skill in the art would recognize that since the cited prior art already teaches SQL statements that it would be obvious to take the teaching of extending SQL statements as disclosed in the prior art of George and combine it with the stated prior art references.

Regarding claim 9, Dinerstein in view of Meijer, Buda, Chen, and George further teaches:
The non-transitory, computer-readable medium according to claim 8, wherein the target computing service comprises a machine learning computing service or a cluster computing service (Meijer Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code).

Regarding claim 10, Dinerstein in view of Meijer, Buda, Chen, and George further teaches:
The non-transitory, computer-readable medium according to claim 9, wherein the machine learning computing service comprises machine learning model training or machine learning model prediction (Meijer Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code, Paragraph [0005], translation enables semantics to be defined by the target language rather than the source and produces predictable translations).

Regarding claim 15, Dinerstein teaches:
A computer-implemented system, comprising: one or more computers (Dinerstein Fig. 1A, shows the computers); and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible (Dinerstein Paragraph [0053], associated data may be stored in a computer memory that includes read-only memory, random-access memory, magnetic disk storage media), non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (Dinerstein Paragraph [0053], associated data may be stored in a computer memory that includes read-only memory, random-access memory, magnetic disk storage media):
performing syntax parsing on a SQL statement to determine whether an extended syntax identifier exists in the SQL statement (Dinerstein Paragraph [0020], "parsing" a database query generally refers to examining characters in a database statement and recognizing commands, string literals, and comments by detecting keywords and identifiers),
generating a computing service description statement in a first statement format based on the extended SQL statement comprising (Dinerstein Paragraph [0019], the term "database statement" generally refers to a structured statement executable in a database for performing certain requested action):
generating data query program code in a first statement format based on the data query element in the extended SQL statement (Dinerstein Paragraph [0019], the term "database statement" generally refers to a structured statement executable in a database for performing certain requested action, Paragraph [0017], executed in the database, the foregoing SQL statement can cause the database to search); and
wherein the first statement format is a statement format that can be recognized by a target computing framework (Dinerstein Paragraph [0019], the term "database statement" generally refers to a structured statement executable in a database for performing certain requested action); and
Dinerstein does not expressly disclose:
wherein the extended syntax identifier indicates a target computing service for the SQL statement, wherein the target computing service comprises a training service or a prediction service based on a machine learning model;
generating machine learning program code in the first statement format based on the computing element in the extended SQL statement,
submitting the computing service description statement to the target computing framework,
However, Meijer teaches:
wherein the extended syntax identifier indicates a target computing service for the SQL statement (Meijer Fig. 1, shows the target of the translation component to convert the language, Claim 9, generates the map that associates the syntax, operations, and identifier names of the source language that of the target language), wherein the target computing service comprises a training service or a prediction service based on a machine learning model (Meijer Paragraph [0030], provides predictability for programmers so that they know when they specify name="Jones" this condition will be translated to name="Jones" in the destination language, Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code);
generating machine learning program code in the first statement format based on the computing element in the extended SQL statement (Meijer Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code, Paragraph [0003], translate a C# query expression into a SQL query expression),
submitting the computing service description statement to the target computing framework (Meijer Fig. 1, shows the target of the translation component to convert the language, Claim 9, generates the map that associates the syntax, operations, and identifier names of the source language that of the target language),
The claimed invention and Meijer are from the analogous art of SQL systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein and Meijer to have combined Dinerstein and Meijer.
The motivation to combine Dinerstein and Meijer is to improve SQL statement processing by looking at the target.  It would have been obvious to one of ordinary skill in the art to take the system of Dinerstein and combine it with the targets of Meijer in order to obtain the predictable result of improving SQL statement processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dinerstein and Meijer.
Dinerstein in view of Meijer does not expressly disclose:
wherein the SQL statement comprises a data query element for obtaining a training dataset to be used in the machine learning model;
which i) executes the data query program code to obtain the training dataset queried by the data query element in the extended SQL statement for the machine learning model and ii) executes the machine learning program code with the training dataset obtained, using the configuration parameters included in the computing element in the extended SQL statement to perform the target computing service using.
However, Buda teaches:
wherein the SQL statement comprises a data query element for obtaining a training dataset to be used in the machine learning model (Buda Paragraph [0051], column values C1 to Cn for queries as training data (e.g., historical data for multiple queries gathered over a period of 1 to 12 months)), and
which i) executes the data query program code to obtain the training dataset queried by the data query element in the extended SQL statement for the machine learning model and ii) executes the machine learning program code with the training dataset obtained (Buda Paragraph [0030], With the help of machine learning it is possible to model SQL queries, Paragraph [0039], order to obtain database feature values and statistics relating to the particular SQL query, Paragraph [0006], model is determined using machine learning and training data based on monitoring the database), using the configuration parameters included in the computing element in the extended SQL statement to perform the target computing service using (Buda Paragraph [0030], With the help of machine learning it is possible to model SQL queries, Paragraph [0039], order to obtain database feature values and statistics relating to the particular SQL query, Paragraph [0006], model is determined using machine learning and training data based on monitoring the database).
The claimed invention and Buda are from the analogous art of systems using machine learning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein in view of Meijer and Buda to have combined Dinerstein and Buda.
The motivation to combine Dinerstein in view of Meijer and Buda is to improve queries by using machine learning.  It would have been obvious to one of ordinary skill in the art to take the combination of Dinerstein in view of Meijer and combine it with the machine learning of Buda in order to obtain the predictable result of improving queries.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dinerstein and Buda.
Dinerstein in view of Meijer and Buda does not expressly disclose:
ii) a computing element for configuring the machine learning model when executing the machine learning model based on the training dataset obtained, wherein the computing element comprises configuration parameters including a machine learning model name, a machine learning model parameter, a machine learning model feature, a machine learning model label, and a machine learning computation result storage address of the machine learning model;
However, Chen teaches:
ii) a computing element for configuring the machine learning model when executing the machine learning model based on the training dataset obtained (Chen Column 15 Lines 1-10, virtual machine instance trains a machine learning model by identifying values for certain parameters), wherein the computing element comprises configuration parameters including a machine learning model name (Chen Column 22 Lines 66-67 & Column 23 Lines 1-3, the operating environment supports many different types of machine learning models, such as multi-arm bandit models, reinforcement learning models, ensemble machine learning models, deep learning models, Column 6 Lines 4-7, inference value 206 may be of a variety of formats and types based on the type of ML model 132), a machine learning model parameter (Chen Column 15 Lines 1-10, virtual machine instance trains a machine learning model by identifying values for certain parameters), a machine learning model feature (Chen Column 21 Lines 55-64, machine learning model characteristics and the input parameters), a machine learning model label (Chen Column 9 Lines 53-61, labeling service for labels for the samples, which may be generated using machine learning models), and a machine learning computation result storage address of the machine learning model (Chen Column 9 Lines 45-52, identifies the location (address) where the samples are located, allowing the machine learning service to obtain and provide the samples);
The claimed invention and Chen are from the analogous art of machine learning systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein in view of Meijer and Buda and Chen to have combined Dinerstein in view of Meijer and Buda and Chen.  One of ordinary skill in the art would recognize that extra information could be useful when considering a machine learning system.
Dinerstein in view of Meijer, Buda and Chen does not expressly disclose:
determining that the extended syntax identifier exists in the SQL statement and that the SQL statement is an extended SQL statement;
However, George teaches:
determining that the extended syntax identifier exists in the SQL statement and that the SQL statement is an extended SQL statement (George Paragraph [0056], a user defined function in the SQL statement may need to be extended, Paragraph [0041], identifiers, and may use the "$#" syntax, where $ represents a special key character and # represents an ordinal number of the output field);
The claimed invention and George are from the analogous art of SQL systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein in view of Meijer, Buda and Chen to be further combined with George.  One of ordinary skill in the art would recognize that since the cited prior art already teaches SQL statements that it would be obvious to take the teaching of extending SQL statements as disclosed in the prior art of George and combine it with the stated prior art references.

Regarding claim 16, Dinerstein in view of Meijer, Buda, Chen, and George further teaches:
The computer-implemented system according to claim 15, wherein the target computing service comprises a machine learning computing service or a cluster computing service (Meijer Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code).

Regarding claim 17, Dinerstein in view of Meijer, Buda, Chen, and George further teaches:
The computer-implemented system according to claim 16, wherein the machine learning computing service comprises machine learning model training or machine learning model prediction (Meijer Paragraph [0050], translation component 120 could utilize artificial intelligence, machine learning or like mechanisms to facilitate expansion or translation of code, Paragraph [0005], translation enables semantics to be defined by the target language rather than the source and produces predictable translations).

Claims 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinerstein in view of Meijer, Buda, Chen, George, and Szeto et al., Patent Application Publication No. 2017/0124487 (hereinafter Szeto).

Regarding claim 5, Dinerstein in view of Meijer, Buda, Chen, and George teaches parent claim 1.
Dinerstein in view of Meijer, Buda, Chen, and George does not expressly disclose:
wherein generating the machine learning program code in the first statement format based on the computing element in the extended SQL statement comprises:
invoking a machine learning program code template corresponding to the machine learning model name; and
providing the machine learning model parameter, the machine learning model feature, and the machine learning model label to the machine learning program code template, to generate the machine learning program code in the first statement format.
However, Szeto teaches:
wherein generating the machine learning program code in the first statement format based on the computing element in the extended SQL statement comprises (Szeto Paragraph [0076], repository containing machine learning code that produces models, Paragraph [0363], information to major SQL and NoSQL databases):
invoking a machine learning program code template corresponding to the machine learning model name (Szeto Paragraph [0240], The PredictionIO or machine learning server 210 may provide template predictive engines); and
providing the machine learning model parameter (Szeto Paragraph [0226], the machine learning algorithms to determine system parameters that may specify which algorithms), the machine learning model feature (Szeto Paragraph [0305], replay feature of the PredictionIO or machine learning platform for troubleshooting and continuous prediction performance monitoring), and the machine learning model label to the machine learning program code template (Szeto Paragraph [0240], The PredictionIO or machine learning server 210 may provide template predictive engines), to generate the machine learning program code in the first statement format (Szeto Paragraph [0076], repository containing machine learning code that produces models).
The claimed invention and Szeto are from the analogous art of machine learning systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein and Szeto to have combined Dinerstein and Szeto.
The motivation to combine Dinerstein and Szeto is to improve SQL processing by using machine learning formatting.  It would have been obvious to one of ordinary skill in the art to take the system of Dinerstein and combine it with the machine learning of Szeto in order to obtain the predictable result of improving SQL processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dinerstein and Szeto.

Regarding claim 6, Dinerstein in view of Meijer, Buda, Chen, George, and Szeto further teaches:
The method according to claim 5, wherein after the target computing framework invokes the training dataset queried by the extended SQL statement to perform the target computation based on the machine learning program code (Szeto Paragraph [0076], repository containing machine learning code that produces models, Paragraph [0363], information to major SQL and NoSQL databases, Paragraph [0047], training the model to algorithmically arrive upon the label), the target computing framework stores a target computing service result in the machine learning computation result storage address in a SQL database (Szeto Paragraph [0245], implemented within the PredictionIO or machine learning server 260. For example, depending on the type of prediction required, subsets of data 261 may be stored separately into multiple event servers).

Regarding claim 12, Dinerstein in view of Meijer, Buda, Chen, and George teaches parent claim 8.
Dinerstein in view of Meijer, Buda, Chen, and George does not expressly disclose:
wherein generating the machine learning program code in the first statement format based on the computing element in the extended SQL statement comprises:
invoking a machine learning program code template corresponding to the machine learning model name; and
providing the machine learning model parameter, the machine learning model feature, and the machine learning model label to the machine learning program code template, to generate the machine learning program code in the first statement format.
However, Szeto teaches:
wherein generating the machine learning program code in the first statement format based on the computing element in the extended SQL statement comprises (Szeto Paragraph [0076], repository containing machine learning code that produces models, Paragraph [0363], information to major SQL and NoSQL databases):
invoking a machine learning program code template corresponding to the machine learning model name (Szeto Paragraph [0240], The PredictionIO or machine learning server 210 may provide template predictive engines); and
providing the machine learning model parameter (Szeto Paragraph [0226], the machine learning algorithms to determine system parameters that may specify which algorithms), the machine learning model feature (Szeto Paragraph [0305], replay feature of the PredictionIO or machine learning platform for troubleshooting and continuous prediction performance monitoring), and the machine learning model label to the machine learning program code template (Szeto Paragraph [0240], The PredictionIO or machine learning server 210 may provide template predictive engines), to generate the machine learning program code in the first statement format (Szeto Paragraph [0076], repository containing machine learning code that produces models).
The claimed invention and Szeto are from the analogous art of machine learning systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein and Szeto to have combined Dinerstein and Szeto.
The motivation to combine Dinerstein and Szeto is to improve SQL processing by using machine learning formatting.  It would have been obvious to one of ordinary skill in the art to take the system of Dinerstein and combine it with the machine learning of Szeto in order to obtain the predictable result of improving SQL processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dinerstein and Szeto.

Regarding claim 13, Dinerstein in view of Meijer, Buda, Chen, George, and Szeto further teaches:
The non-transitory, computer-readable medium according to claim 12, wherein after the target computing framework invokes the training dataset queried by the extended SQL statement to perform the target computation based on the machine learning program code (Szeto Paragraph [0076], repository containing machine learning code that produces models, Paragraph [0363], information to major SQL and NoSQL databases, Paragraph [0047], training the model to algorithmically arrive upon the label), the target computing framework stores a target computing service result in the machine learning computation result storage address in a SQL database (Szeto Paragraph [0245], implemented within the PredictionIO or machine learning server 260. For example, depending on the type of prediction required, subsets of data 261 may be stored separately into multiple event servers).

Regarding claim 19, Dinerstein in view of Meijer, Buda, Chen, and George teaches parent claim 15.
Dinerstein in view of Meijer, Buda, Chen, and George does not expressly disclose:
wherein generating the machine learning program code in the first statement format based on the computing element in the extended SQL statement comprises:
invoking a machine learning program code template corresponding to the machine learning model name; and
providing the machine learning model parameter, the machine learning model feature, and the machine learning model label to the machine learning program code template, to generate the machine learning program code in the first statement format.
However, Szeto teaches:
wherein generating the machine learning program code in the first statement format based on the computing element in the extended SQL statement comprises (Szeto Paragraph [0076], repository containing machine learning code that produces models, Paragraph [0363], information to major SQL and NoSQL databases):
invoking a machine learning program code template corresponding to the machine learning model name (Szeto Paragraph [0240], The PredictionIO or machine learning server 210 may provide template predictive engines); and
providing the machine learning model parameter (Szeto Paragraph [0226], the machine learning algorithms to determine system parameters that may specify which algorithms), the machine learning model feature (Szeto Paragraph [0305], replay feature of the PredictionIO or machine learning platform for troubleshooting and continuous prediction performance monitoring), and the machine learning model label to the machine learning program code template (Szeto Paragraph [0240], The PredictionIO or machine learning server 210 may provide template predictive engines), to generate the machine learning program code in the first statement format (Szeto Paragraph [0076], repository containing machine learning code that produces models).
The claimed invention and Szeto are from the analogous art of machine learning systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein and Szeto to have combined Dinerstein and Szeto.
The motivation to combine Dinerstein and Szeto is to improve SQL processing by using machine learning formatting.  It would have been obvious to one of ordinary skill in the art to take the system of Dinerstein and combine it with the machine learning of Szeto in order to obtain the predictable result of improving SQL processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dinerstein and Szeto.

Regarding claim 20, Dinerstein in view of Meijer, Buda, Chen, George, and Szeto further teaches:
The computer-implemented system according to claim 19, wherein after the target computing framework invokes the training dataset queried by the extended SQL statement to perform the target computation based on the machine learning program code (Szeto Paragraph [0076], repository containing machine learning code that produces models, Paragraph [0363], information to major SQL and NoSQL databases, Paragraph [0047], training the model to algorithmically arrive upon the label), the target computing framework stores a target computing service result in the machine learning computation result storage address in a SQL database (Szeto Paragraph [0245], implemented within the PredictionIO or machine learning server 260. For example, depending on the type of prediction required, subsets of data 261 may be stored separately into multiple event servers).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinerstein in view of Meijer, Buda, Chen, George, and Dantressangle et al., Patent Application Publication No. 2012/0290608 (hereinafter Dantressangle).

Regarding claim 7, Dinerstein in view of Meijer, Buda, Chen, and George teaches parent claim 1.
Dinerstein in view of Meijer, Buda, Chen, and George further teaches:
wherein before generating the computing service description statement in the first statement format based on the SQL extended statement (Dinerstein Paragraph [0019], the term "database statement" generally refers to a structured statement executable in a database for performing certain requested action), the method further comprises:
Dinerstein in view of Meijer, Buda, Chen, and George does not expressly disclose:
performing semantic verification on the extended SQL statement.
However, Dantressangle teaches:
performing semantic verification on the extended SQL statement (Dantressangle Paragraph [0023], RDBMS compiler and optimizer verify that the matrix operations defined in the SQL SELECT list and TABLE operators are legal).
The claimed invention and Dantressangle are from the analogous art of SQL systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein and Dantressangle to have combined Dinerstein and Dantressangle.
The motivation to combine Dinerstein and Dantressangle is to improve SQL statements by using verification.  It would have been obvious to one of ordinary skill in the art to take the system of Dinerstein and combine it with the verification of Dantressangle in order to obtain the predictable result of improving SQL statements.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dinerstein and Dantressangle.

Regarding claim 14, Dinerstein in view of Meijer, Buda, Chen, and George teaches parent claim 8.
Dinerstein in view of Meijer, Buda, Chen, and George further teaches:
The non-transitory, computer-readable medium according to claim 8, wherein before generating the computing service description statement in the first statement format based on the extended SQL statement (Dinerstein Paragraph [0019], the term "database statement" generally refers to a structured statement executable in a database for performing certain requested action), the operations further comprise:
Dinerstein in view of Meijer, Buda, Chen, and George does not expressly disclose:
performing semantic verification on the extended SQL statement.
However, Dantressangle teaches:
performing semantic verification on the extended SQL statement (Dantressangle Paragraph [0023], RDBMS compiler and optimizer verify that the matrix operations defined in the SQL SELECT list and TABLE operators are legal).
The claimed invention and Dantressangle are from the analogous art of SQL systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dinerstein and Dantressangle to have combined Dinerstein and Dantressangle.
The motivation to combine Dinerstein and Dantressangle is to improve SQL statements by using verification.  It would have been obvious to one of ordinary skill in the art to take the system of Dinerstein and combine it with the verification of Dantressangle in order to obtain the predictable result of improving SQL statements.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Dinerstein and Dantressangle.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 04/21/2022, with respect to the rejection(s) of claim(s) 1-3, 5-10, 12-17, 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited George reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164